DETAILED ACTION
Response to Arguments
Applicant argues that the prior art of Dhoolia teaches away from the claim limitation of “employing the second neural network to provide a second answer to the input query,” since Applicant argues that Dhoolia relies on a human expert as the last resort. See page eight of Applicant’s Remarks submitted on 06/13/20222 (stating that Dhoolia relies on a human expert as the last resort for answering the user's question and a human expert's knowledge is local to their own brain and, therefore, cannot teach or suggest, and even teaches away from remote knowledge systems). 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As the Office Action of 03/15/2022 details that Dhoolia pg. 76 is used to teach the limitation of “provide a second answer to the input query” and Cui pgs. 100, left-column is used to teach the limitation of “employing the second neural network.” See pgs. 4-6 of the 03/15/2022 Office Action. It is unclear why Applicant is pointing to a human expert, when pg. 76 of Dhoolia states the following: 
In case of medium confidence (a range between the configured high-confidence and low confidence thresholds), the User Assist attempts to disambiguate the intent by offering “Did you mean . . .” proposals to the user. If the user accepts one of the proposals, the User Assist responds with a curated answer mapped to the accepted proposal. If the user does not accept, then the User Assist searches for the closest matching sub-graph in the domain knowledge graph related to the user’s question, and holds a conversation with the user to localize to probable intents or errors in the neighborhood of that sub-graph (details discussed later in the “Knowledge graph” section). Dhoolia, pg. 76, left column.

As detailed by Dhoolia on page 75, right column, the User Assist portion consists of “components, which use the IBM Watson Natural Language Classifier(NLC) service” which is a service based on machine learning and deep learning algorithms to classify the intent of user questions. Hence the mapping of the claim limitation did not rely on a human expert, but rather a User Assist component based on a Dialogue Engine and Natural Language Classifier as figure 1 shows:

    PNG
    media_image1.png
    873
    1099
    media_image1.png
    Greyscale

Furthermore, Cui and not Dhoolia teaches the “remote knowledge system.” See pages 5-6 of the Office Action submitted on 03/15/2022(stating that “[c]ustomer reviews provide rich information for different aspects of the product from users’ perspective. They are very important resources for answering opinion-oriented questions”). Hence the previous Office Action’s did not rely on human expert knowledge for teaching the limitation of “remote knowledge systems.” Cui also teaches the limitations of the first neural network and the second neural network. See pgs. 5-6 of the 03/15/2022 Office Action.
Applicant also argues that the prior art of Cui and Dhoolia teach away from each other. Examiner respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine was to have a customer service chatbot that is able to use crowdsource data already available on a company’s webpage to answer question of varying complexity. See pg. 7 of the 03/15/2022 Office Action. Furthermore, both Cui and Dhoolia deal with creating customer service chatbots for answering customer/user questions. Accordingly, the references do not teach away from each other. 
   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia et al. "A cognitive system for business and technical support: A case study." IBM Journal of Research and Development 61.1 (2017) (“Dhoolia”) in view of Cui, Lei, et al. "Superagent: A customer service chatbot for e-commerce websites." Proceedings of ACL 2017, system demonstrations. 2017(“Cui”).
Regarding claim 1, Dhoolia teaches a non-transitory processor-readable storage device including logic for execution by one or more processors and when executed operable for facilitating generating an answers to questions pertaining to a computing environment, by performing the following acts: receiving an input query pertaining to the computing environment; determining if the input query can be answered with a predetermined degree of confidence, and providing a first signal in response thereto; to generate a first answer to the input query when the input query can be answered with the predetermined degree of confidence, as indicated by the first signal(Dhoolia, pgs. 75-76, sec. Cognitive system components, figure 1, “Users ask their support questions to the User Assist components, which uses the IBM Watson Natural Language Classifier (NLC) service… to classify the intent of the user’s question. If the classifier is able to place user’s questions into an intent class with high confidence (confidence greater than a configured threshold), the User Assist responds with the answer mapped to the intent.”); and to provide a second answer to the input query when the input query cannot be answered with the predetermined degree of confidence, as indicated by the first signal (Dhoolia, pg. 76, sec. Cognitive system components, figure 1, In case of medium confidence (a range between the configured high-confidence and low confidence thresholds), the User Assist attempts to disambiguate the intent by offering ‘Did you mean . . .’ proposals to the user. If the user accepts one of the proposals, the User Assist responds with a curated answer mapped to the accepted proposal.”). 
Dhoolia does not teach: training a first neural network with a first training set that is based on answers from a developer/administrator system to questions from a support staff system; training a second neural network based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set; after the training of the first neural network and the second neural network; by the first neural network; using the first neural network;  employing the second neural network.
However, Cui teaches: training a first neural network with a first training set that is based on answers from a developer/administrator system to questions from a support staff system(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model… trained on twitter conversation data (˜43 million query-reply pairs). We select the 5 million most frequent non-duplicate short replies (less than 15 words) as the permitted response set, most of which are greetings and common replies.” Cui teaches the chit-chat model is an attention-based LSTM seq2seq model trained) (i.e. training a first neural network with a first training set ) on twitter conversation data (˜43 million query-reply pairs (based on answers from a developer/administrator system to questions from a support staff system)); training a second neural network based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set(Cui, pgs. 99-100, right-column, “Customer reviews provide rich information for different aspects of the product from users’ perspective. They are very important resources for answering opinion-oriented questions… [f]or text QA, given an input query, it outputs the answer based on…[c]andidate ranking, which ranks all candidate sentences with a regression based ranking framework… [s]pecifically, for candidate retrieval, we use the default ranker in Lucene to retrieve the top 20 candidate sentences. For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM….” Cui teaches we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity feature set consists of MatchLSTM (i.e. training a second neural network) Customer reviews provide rich information for different aspects of the product from users’ perspective. They are very important resources for answering opinion-oriented questions Specifically, for candidate retrieval, we use the default ranker in Lucene to retrieve the top 20 candidate sentences (i.e. based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set)); after the training of the first neural network and the second neural network(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM…[f]ormally, the chit-chat model is an attention-based LSTM seq2seq model…”); by the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”); using the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”);  employing the second neural network(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM….”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhoolia in view of Cui the motivation to do so would be to have a customer service chatbot that is able to use crowdsource data already available on a company’s webpage to answer questions of varying complexity (Cui, pgs. 97-98, “In this paper, we demonstrate SuperAgent, a powerful customer service chatbot leveraging large-scale and publicly available e-commerce data… Figure 1 shows a product page from Amazon.com, which contains detailed Product Information (PI), a set of existing customer Questions & Answers (QA), as well as sufficient Customer Reviews (CR). This crowdsourcing style of data provides appropriate information to feed into chat engines, accompanying human support staff to deliver better customer service experience….”). 
Regarding claim 2, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 1, wherein the first neural network includes an overtrained neural network, wherein the second neural network includes a non-overtrained neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model… trained on twitter conversation data (˜43 million query-reply pairs). We select the 5 million most frequent non-duplicate short replies (less than 15 words) as the permitted response set, most of which are greetings and common replies. The end-to-end perplexity of the seq2seq model is 16.9…[t]he engine’s output is very topic-coherent….” Cui teaches the chit-chat model is an attention-based LSTM seq2seq model the end-to-end perplexity of the seq2seq model is 16.9 and the engine’s output is very topic-coherent (i.e. the first neural network includes an overtrained neural network, wherein the second neural network includes a non-overtrained neural network)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 3, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the first neural network and the second neural network include recurrent neural networks(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq model….” Cui teaches an attention-based LSTM seq2seq model (i.e. the first neural network include recurrent neural networks) MatchLSTM (i.e. the second neural network include recurrent neural networks)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 4, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 3, wherein the recurrent neural networks include Long Short-Term Memory (LSTM) cells(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq model….” Cui teaches an attention-based LSTM seq2seq model and MatchLSTM (i.e. the recurrent neural networks include Long Short-Term Memory (LSTM) cells)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 5, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 4, wherein the first neural network and the second neural network are part of a compound chatbot(Cui, pg. 100, right-column, see also fig.2,  “For each query, SuperAgent will call the abovementioned sub-engines in parallel. The meta engine is then used to merge and prioritize the results from the different engines. We use a simple strategy to implement the meta engine, which prefers results from the engines in order of…text QA and chit-chat engine according to tunable threshold.” Cui teaches SuperAgent will call the abovementioned sub-engines in parallel. The meta engine is then used to merge and prioritize the results from the different engines which prefers results from the engines in order of text QA and chit-chat engine according to tunable threshold (i.e. the first neural network and the second neural network are part of a compound chatbot)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 6, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the first neural network and the second neural network represent modified versions of language-translation neural networks (Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq model….” Cui teaches an attention-based LSTM seq2seq model and MatchLSTM (i.e. modified versions of language-translation neural networks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 7, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the computing environment includes an enterprise computing environment, and wherein the input query includes a technical support question(Dhoolia, pg. 75, sec. Background, “We have built a cognitive system for the problems of business and technical support. It aimed to answer level-1 and level-2 support questions…associated with the business and information technology (IT) applications used by enterprise users.”).
Regarding claim 8, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 1, wherein using the first neural network further includes: determining a developer team associated with the first answer (Dhoolia, pg. 75, sec. Background, “We have built a cognitive system for the problems of business and technical support. It aimed to answer level-1 and level-2 support questions… [l]evel-1 support is the initial support level responsible for basic customer issues. Level-2 support is a more in-depth technical support level, and it costs more as the support personnel are more knowledgeable regarding a particular product or service. We treat each business and technical application support area as a domain and define what data, knowledge artifacts, and human experts (collectively referred to as a domain pack) are needed in order to build and sustain a cognitive system.”); and informing the developer team when the input query cannot be answered(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three communications from the user…then contact an agent using the Agent Chat. The Agent Chat component facilitates a chat conversation between the user and a human expert.”)by the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”) with the predetermined degree of confidence(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three communications from the user…then contact an agent using the Agent Chat. The Agent Chat component facilitates a chat conversation between the user and a human expert.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 9, Dhoolia in view of Cui teaches the non-transitory processor- readable storage device of claim 1, wherein using the first neural network further includes: intelligently routing the input query to an engineer that is most qualified to answer the input query(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three communications from the user…then contact an agent using the Agent Chat. The Agent Chat component facilitates a chat conversation between the user and a human expert.”), in accordance with learning (Dhoolia, pg. 77, sec. Bootstrapping: Preparing the cognitive system with initial learning, figure. 2, From the practical perspective of preparing our cognitive system to support the domain as an automated agent, we define the domain to be comprising…e) support experts…the experts who the cognitive system may engage in a real-time chat to resolve user questions….”) implemented via the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Referring to independent claims 12 and 20, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 13-19, they are rejected on the same basis as
dependent claims 2-8 since they are analogous claims.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia et al. "A cognitive system for business and technical support: A case study." IBM Journal of Research and Development 61.1(2017)(“Dhoolia”) in view of Cui, Lei, et al. "Superagent: A customer service chatbot for e-commerce websites." Proceedings of ACL 2017, system demonstrations. 2017(“Cui”) and in view of Xie et al. US 2019/0068526 Al(“Xie”). 
Regarding claim 10, Dhoolia in view of Cui teaches the non-transitory processor-readable
storage device of claim 8, but do not teach: wherein informing further includes automatically sending an electronic message to the developer team.
However Xie teaches: wherein informing further includes automatically sending an
electronic message to the developer team (Xie, para 0043, “In further embodiments, the helper
bot may be leveraged to provide solutions such as real-time help for a variety of situations, intelligent FAQs or searching, calls to action, or any situation in which the developers of a platform or service may be privy to information about capabilities or functionality that a user might want to employ, but for which the user might not know to look up a solution ( e.g., when page admins don't have the time or expertise to develop native user interfaces for the platform).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dhoolia’s non-transitory processor- readable storage device in view of Cui and in view of Xie to teach: wherein informing further
includes automatically sending an electronic message to the developer team. The motivation to do
so would be to make human users aware of all of the features that the platform can provide and
how those non-obvious features can be implemented (Xie, paras. 0001-0029, “However, when
developing content such as user interfaces for the platform, the providers may not be aware of all
of the platform's capabilities. In some cases, the providers may not have the expertise to make
the content available on the platform in the first place. Still further, the provider may provide
incomplete content, where the platform requires or recommends that the provider add additional
information in order to make the content accessible or more informative… Exemplary embodiments leverage bots to interact with platform users under certain triggered conditions. For
example, the bots may converse with page admins and advertisers to assist them in managing their page profiles or advertisements. In one situation, an admin/advertiser may have a problem or may be able to optimize their page in some way, but may not know to search for the issue (or may not even know that they have a problem).”).
Regarding claim 11, Dhoolia in view of Cui teaches the non-transitory processor-readable
storage device of claim 1, further including displaying results of a search engine in a second portion of the UI display screen, and wherein the search engine includes an index-based search engine(Dhoolia, pgs. 76-77, sec. Cognitive system components, “The Agent Assist
 component uses the IBM Watson Retrieve and Rank service…to search over the ingested) the first answer or second answer in a first portion of User Interface (UI) display screen and domain  knowledge. The service uses Apache Solr…for indexing and enables re-ranking…of search results. Rather than presenting the entire document, it presents specific granular knowledge-units from those documents as search results.”).
Dhoolia in view of Cui does not teach: displaying the first answer or second answer in a
first portion of User Interface (UI) display screen.
However Xie teaches: displaying the first answer or second answer in a first portion
of User Interface (UI) display screen(Xie, paras. 0072-0077, fig. 1a, fig. 1.b, fig. 1c, fig. 1d,“FIG. lC depicts the interface of FIG. 1B after the helper bot provides further assistance to the user. The helper bot may provide a second helper bot message 108 responsive to the trigger condition associated with user response 106. For example, the second helper bot message 108 may include information for performing a function associated with the conversation 102, such as creating a profile. The second helper bot message may include one or more steps for performing or commencing the function, such as the step of opening a settings menu presented on the platform interface 100 to initiate creating a profile.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhoolia’s non-transitory processor-
readable storage device in view of Cui and in view of Xie to teach: wherein informing further includes automatically sending an electronic message to the developer team.The motivation to do so would be to make human users aware of all of the features that the platform can provide and how those non-obvious features can be implemented (Xie, paras. 0001-0029, “However, when developing content such as user interfaces for the platform, the providers may not be aware of all of the platform's capabilities. In some cases, the providers may not have the expertise to make the content available on the platform in the first place. Still further, the provider may provide incomplete content, where the platform requires or recommends that the provider add additional information in order to make the content accessible or more informative… Exemplary embodiments leverage bots to interact with platform users under certain triggered conditions. For example, the bots may converse with page admins and advertisers to assist them in managing their page profiles or advertisements. In one situation, an admin/advertiser may have a problem or may be able to optimize their page in some way, but may not know to search for the issue (or may not even know that they have a problem).”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129